Citation Nr: 0208253	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  01-03 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Does the Board have jurisdiction to decide the issue of 
entitlement to service connection for heart disease secondary 
to service-connected varicose veins of the legs and abdominal 
wall?  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from January 1943 to April 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 27, 1999 decision by the RO 
which denied service connection for a heart disorder 
secondary to service-connected varicose veins of the legs and 
abdominal wall on the basis that the claim was not well 
grounded.  A personal hearing at the RO was held in September 
1999.  

By letter dated in March 2002, the veteran was informed that 
there was a question as to the timeliness of his substantive 
appeal with respect to his claim of secondary service 
connection.  The veteran was notified that he could submit 
additional argument or request a hearing to present testimony 
on this matter, and that he had 60 days from the date of the 
letter to respond.  Inasmuch as the veteran has not responded 
within the prescribed time, the issue of the timeliness of 
the substantive appeal will be addressed by the Board in the 
decision hereinbelow.  

The RO should address the issue of whether new and material 
evidence has been submitted to reopen the claim or secondary 
service connection for heart disease in view of the recent 
submission of additional evidence concerning this issue.


FINDINGS OF FACT

1.  By letter dated August 3, 1999, the veteran was notified 
of the July 1999 rating action which denied service 
connection for heart disease secondary to service-connected 
varicose veins of the legs and abdominal wall on the basis 
that his claim was not well grounded.  

2.  Following submission of a notice of disagreement, a 
statement of the case was issued on April 10, 2000 in which 
the veteran's claim was denied as not well grounded.  

4.  A VA Form 9, accepted as the veteran's substantive 
appeal, was received on April 10, 2001.  

5.  On August 6, 2001, the RO issued a Supplemental Statement 
of the Case in which the issue presented on appeal was 
reconsidered due to the passage of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)

6.  A VA Form 1-9 was not received within 60 days from the 
issuance of the Supplemental Statement of the Case.


CONCLUSION OF LAW

The Board lacks jurisdiction to consider the issue of 
entitlement to service connection for heart disease secondary 
to service-connected varicose veins of the legs and abdominal 
wall.  38 U.S.C.A. §§ 5103A, 7104, 7105(d)(3), 7108 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 20.202, 20.301(a), 
20.302(b), 20.305, 20.306 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of service 
connection for heart disease secondary to service-connected 
varicose veins of the legs and abdominal wall.  38 U.S.C.A. 
§ 7104.  Specifically, it must be determined whether the 
veteran filed a timely substantive appeal pertaining to the 
issue of secondary service connection for heart disease.  

A claim of service connection for heart disease secondary to 
service-connected varicose veins of the legs and abdominal 
wall was received from the veteran on April 22, 1999.  (The 
veteran raised the issue in a notice of disagreement 
pertaining to other unrelated issues which are the subject of 
a separate decision.)  

By rating action in July 1999, the RO denied the claim of 
secondary service connection for heart disease on the basis 
that the claim was not well grounded.  The veteran and his 
representative were notified of this decision by letter dated 
August 3, 1999.  Following receipt of a notice of 
disagreement, a statement of the case (SOC) was issued on 
April 10, 2000.  The denial was again on the basis that the 
claim was not well grounded.  An enclosure to the SOC 
included a VA Form 9 with instructions informing the veteran 
of what he needed to do to perfect an appeal and the time 
limits for filing an appeal.  A VA Form 9 was received from 
the veteran on April 10, 2001.  

In a deferred rating action dated in April 2001, the RO, on 
its own, undertook development and reconsideration of the 
claim pursuant to the Veterans Claims Assistance Act of 2000.  
Thereafter, a Supplemental Statement of the Case was issued 
on August 6, 2001.  In the accompanying letter, the veteran 
was notified in bold type as follows:  "PLEASE NOTE:  YOU ARE 
REQUESTED TO FURNISH A NEW VA FORM 9 WITHIN 60 DAYS FROM THE 
DATE OF THIS SUPPLEMENTAL STATEMENT OF THE CASE, IN VIEW OF 
READJUDICATION OF CLAIM UNDER VCAA of 2000."  No 
correspondence was received from the veteran within the 
requested 60 days.

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a statement of the case (SOC) has 
been provided, a timely filed substantive appeal.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2001).  A substantive 
appeal consists of a properly completed VA Form 9, "Appeal 
to the Board of Veterans' Appeals," or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 C.F.R. 
§ 20.202 (2001).  

In addition, applicable criteria provide as follows:

§ 20.302 Rule 302. Time limit for filing 
Notice of Disagreement, Substantive 
Appeal, and response to Supplemental 
Statement of the Case. 

(a) Notice of Disagreement. Except in the 
case of simultaneously contested claims, 
a claimant, or his or her representative, 
must file a Notice of Disagreement with a 
determination by the agency of original 
jurisdiction within one year from the 
date that that agency mails notice of the 
determination to him or her.  Otherwise, 
that determination will become final.  
The date of mailing the letter of 
notification of the determination will be 
presumed to be the same as the date of 
that letter for purposes of determining 
whether an appeal has been timely filed.  

(Authority: 38 U.S.C. 7105(b)(1)) 

(b) Substantive Appeal. (1) General. 
Except in the case of simultaneously 
contested claims, a Substantive Appeal 
must be filed within 60 days from the 
date that the agency of original 
jurisdiction mails the Statement of the 
Case to the appellant, or within the 
remainder of the 1-year period from the 
date of mailing of the notification of 
the determination being appealed, 
whichever period ends later.  The date of 
mailing of the Statement of the Case will 
be presumed to be the same as the date of 
the Statement of the Case and the date of 
mailing the letter of notification of the 
determination will be presumed to be the 
same as the date of that letter for 
purposes of determining whether an appeal 
has been timely filed.  

(2) Special rule in certain cases where 
additional evidence is submitted.  Except 
in the case of simultaneously contested 
claims, if (i) a claimant submits 
additional evidence within 1 year of the 
date of mailing of the notification of 
the determination being appealed, and 
(ii) that evidence requires, in 
accordance with § 19.31 of this title, 
that the claimant be furnished a 
Supplemental Statement of the Case, then 
the time to submit a Substantive Appeal 
shall end not sooner than 60 days after 
such Supplemental Statement of the Case 
is mailed to the appellant, even if the 
60-day period extends beyond the 
expiration of the 1-year appeal period. 

(Authority: 38 U.S.C. 7105 (b)(1), 
(d)(3).)  

(c) Response to Supplemental Statement of 
the Case. Where a Supplemental Statement 
of the Case is furnished, a period of 60 
days from the date of mailing of the 
Supplemental Statement of the Case will 
be allowed for response.  The date of 
mailing of the Supplemental Statement of 
the Case will be presumed to be the same 
as the date of the Supplemental Statement 
of the Case for purposes of determining 
whether a response has been timely filed.  
Provided a Substantive Appeal has been 
timely filed in accordance with paragraph 
(b) of this section, the response to a 
Supplemental Statement of the Case is 
optional and is not required for the 
perfection of an appeal, unless the 
Supplemental Statement of the Case covers 
issues that were not included in the 
original Statement of the Case.  If a 
Supplemental Statement of the Case covers 
issues that were not included in the 
original Statement of the Case, a 
Substantive Appeal must be filed with 
respect to those issues within 60 days in 
order to perfect an appeal with respect 
to the additional issues.  

38 C.F.R. § 20.302 (2001).

To be considered timely, the substantive appeal must be filed 
within 60 days from the date the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, or 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time, whichever is 
later.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b), 20.303 
(2001).  If the claimant fails to file a substantive appeal 
in a timely manner, "he is statutorily barred from appealing 
the RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 
(1993).  

In the present case, neither the veteran nor his 
representative filed a timely substantive appeal within 60 
days of the April 2000 SOC or within one year of the August 
1999 notice letter.  The Board also notes that neither the 
veteran nor his representative requested an extension of time 
for filing, in accordance with 38 C.F.R. § 20.303 (2001).  
Moreover, after the issuance of the Supplemental Statement of 
the Case, a substantive appeal was not filed within 60 days 
thereafter.

In a March 2002 letter, the veteran was notified of the 
Board's intent to consider the timeliness matter.  To date, 
there has been no response from the veteran or his 
representative.  Accordingly, the Board finds that a timely 
substantive appeal concerning the issue of service connection 
for heart disease secondary to service-connected varicose 
veins of the legs and abdominal wall was not filed, and the 
Board is without jurisdiction to adjudicate the claim.  

The Board is aware that although it has the obligation to 
assess its jurisdiction, it must consider whether doing so in 
the first instance is prejudicial to the appellant.  
VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).  In this case, 
the veteran was informed of the Board's intent to consider 
the jurisdictional question in the March 2002 correspondence.  
As such, the Board finds that he was afforded appropriate 
procedural protections to assure adequate notice and chance 
to be heard on that aspect of the claim.  

In making this determination, the Board is also aware that 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), was signed into law during 
the pendency of this appeal.  This liberalizing law is 
applicable to the veteran's appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Board notes, 
however, that although the recent change in the law 
fundamentally changes the nature of VA's duty to inform and 
assist claimants with their claims, the VCAA did not modify 
or change the statutory standards governing the Board's 
jurisdiction.  As such, the VCAA has no application to the 
facts of this case.  Accordingly, the claim of service 
connection for heart disease secondary to service-connected 
varicose veins of the legs and abdominal wall is dismissed.  


ORDER

The appeal of entitlement to service connection for heart 
disease secondary to service-connected varicose veins of the 
legs and abdominal wall is denied based on a lack of 
jurisdiction over the issue by the Board.  


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

